Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022, that includes a response to the Final Office Action mailed December 6, 2021, has been entered. Claims 1 and 20 have been amended; claims 6-8, 11-13, 17, 21-24, and 26-37 have been canceled; and claim 38 has been newly added. Claims 3, 14-16, and 19 have been withdrawn Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are currently under examination in the application. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 20 has been satisfactorily amended to depend from a non-canceled claim. Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed December 6, 2021 is hereby withdrawn.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12, and 21 of copending Application No. 16/770,313. 
Applicant’s elected subject matter is directed to a liquid formulation comprising at least 60 wt% water; 0.1-10 wt%, or 1-2 wt%, nicotine (free base form); and 0.1-4 wt% xanthan gum, at pH 6-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not. 

Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Application No. 16/770,313 expressly discloses that by “liquid composition” is meant the solvent is e.g. water (see paragraphs [0050]-[0051]), “in an embodiment of the invention, the nicotine is not in ionic complex with a mucoadhesive water-soluble anionic polymer”. Hence, in general, the nicotine in the liquid formulation can be in complex or not, and both embodiments are covered by the general reference to nicotine in the claims. Further, one of ordinary skill in the art would understand that with the presence of both nicotine and the mucoadhesive polymer in the formulation, there will be complexes present. It is also understood that since the claims specify that at least some nicotine is free in solution to help buffer the solution, there must be nicotine present that is not in complex. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, stipulates in a wherein clause that “the formulation comprises at least 60 w/w% of water”. Applicant points to the examples for support. However, while the examples may disclose a formulation in which the water content falls within the claimed range, it is not clear that the examples provide adequate support for the claimed range itself. 
This constitutes new matter. 
Claims 2, 4, 5, 9, 10, 18, 20, 25, and 38 depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Patent Application Pub. No. 2010/0108059).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid formulation comprising at least 60 wt% water; 0.1-10 wt%, or 1-2 wt%, nicotine (free base form); and 0.25-1.5 wt% xanthan gum, at pH 8-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising a solvent, nicotine (e.g. free base form) and a nicotine carrier, at a pH of about 7-8; wherein the solvent can be water in the amount of 60-95 wt%, the nicotine can be present in the amount of e.g. 0.5-10 wt%, the nicotine carrier can be xanthan gum and can form a complex with the nicotine (i.e. a “nicotine-carrier complex”), a fraction of the nicotine can be in complex with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum), wherein the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) and wherein the amount of nicotine in the nicotine-carrier complex can be e.g. about 1 wt%, and thus the amount of the carrier can be about e.g. 1 wt% (paragraphs 0001, 0046-0049, 0051, 0052, 0054-0058, 0079, 0083, 0112, 0121, 0122, 0124).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Axelsson et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Axelsson et al. prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Axelsson et al., outlined supra, to devise Applicant’s presently claimed liquid formulation. 
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. 60-95 wt% water, 0.5-10 wt% nicotine (e.g. free base form) and a nicotine carrier, at a pH of about 7-8; wherein the nicotine carrier can be xanthan gum and can form a complex with the nicotine (i.e. a “nicotine-carrier complex”), and a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum). Since Axelsson et al. disclose that the carrier can include e.g. xanthan gum, which is well known in the art to be a mucoadhesive/bioadhesive polymer; and since Axelsson et al. disclose that the nicotine can be in “complex” with the xanthan gum, and that employing substances such as gums that are bioadhesive affords the advantage of prolonging the time period that the liquid stays on the administration site (i.e. the oromucosa) (see e.g. paragraph 0054, 0055), while having some nicotine directly dissolved in the liquid medium affords the advantage that this nicotine is immediately available for absorption (see e.g. paragraph 0056); one of ordinary skill in the art would thus be motivated to include a fraction of the nicotine in “complex” with the xanthan gum and a fraction of the nicotine directly dissolved in the liquid (i.e. not in complex with the xanthan gum) with the reasonable expectation that the resulting liquid 
Moreover, Axelsson et al. disclose that the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) of the liquid composition, and that the nicotine in complex with the carrier is e.g. about 1 wt% of the liquid composition (see paragraphs 0121, 0122). Therefore, the amount of the carrier, e.g. xanthan gum, can be about e.g. 1 wt%, which satisfies the limitation 0.25-1.5 wt%. 
Finally, Axelsson et al. disclose that the pH affects the absorption of nicotine in the oral cavity (paragraphs [0057], [0058]), and that a slightly more basic pH improves the absorption. Hence, pH is a results effective variable that can be optimized to achieve the desired level of absorption. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
March 4, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that the Declaration under 37 CFR 1.132 of Dr. Jesper Neergaard establishes unexpected results, in particular that “Applicant surprisingly discovered” that their claimed formulation exhibits “an unexpected reduction in irritation in the mouth and throat caused by nicotine…known as nicotine burning”, that “Table 12 of the specification” compares the claimed formulation with QUICKMIST “which does not include a mucoadhesive water-soluble anionic polymer” and “Table 12 confirms that nicotine burning is lower for all claimed formulations as compared to QUICKMIST mouth spray, which does not contain nicotine in ionic complex with at least one mucoadhesive water-soluble anionic polymer” and “QUICKMIST did not show any prolonged residence time of nicotine on the intraoral mucosa”, that it is unexpected that the claimed formulation “would provide…prolonged residence time in the intraoral mucosa while at the same time providing a water-like mouthfeel”, and that “even if Axelsson teaches xanthan gum as a carrier, Axelsson does not teach or suggest that adding xanthan gum in the formulation would reduce nicotine burning and at the same time increase residence of nicotine in the oral mucosa and provides desirable mouthfeel”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that Axelsson discloses liquid formulations comprising e.g. 1 wt% nicotine in complex with 1 wt% xanthan gum (i.e. a mucoadhesive, anionic polymer), and Axelsson says nothing at all whatsoever about “nicotine burning” in the mouth. Nicotine burning is simply not an issue with the Axelsson formulation. Hence, Applicant’s assertion that they are “surprised” that liquid formulations comprising e.g. nicotine in complex with xanthan gum has no significant issues with “nicotine burning” is incongruous. On the contrary, since Axelsson’s formulations have no issues with nicotine burning, if anything one of ordinary skill in the art would be “surprised” to discover that such formulations actually did have significant issues with “nicotine burning”. Applicant has merely documented a property of the Axelsson formulation, i.e. that there are no significant issues with nicotine burning, and is trying to spin it as “unexpected results”. 
2. Axelsson is delivering the nicotine-xanthan gum complex to a localized area of the mouth suitable for faster and increased uptake, and they are setting the pH of their formulation to a slightly basic pH which they expressly state further enhances the uptake of nicotine (see paragraph 0058). The nicotine-xanthan gum complexes adhere to the localized mucosal area to which they are delivered, i.e. and thus don’t even come into contact with the rest of the mouth, and provide controlled release of the nicotine. Anyone of ordinary skill in the art would immediately recognize that the controlled release of nicotine thus limits nicotine spikes and thus limits the side effects from the higher nicotine spike concentrations. Nicotine is released from the complex into the mouth at the localized site of application, and is then absorbed across the mucosa, which absorption Axelsson expressly teaches is rapid. Hence, in summary, then, Axelsson is delivering the nicotine (i.e. as the nicotine-xanthan gum complex) only to a small local area of the mouth where it adheres and stays there, and thus the rest of the mouth never even sees any nicotine at all, the nicotine is controlled-released at the localized site of application, and thus even at this localized site the nicotine spikes are limited and thus so are the resulting side effects (e.g. such as nicotine burning at the localized site), and the nicotine released at the localized site is rapidly absorbed from the mouth across the mucosa into the blood (and thus does not stay in the mouth where it can cause nicotine burning). In effect, most of the mouth never even sees any nicotine at all, and at the localized site of administration, nicotine spikes are attenuated and the nicotine released is rapidly absorbed and thus the nicotine concentration in the mouth as a whole is very low to nonexistent. If nicotine is not present in the mouth, it absolutely cannot cause “nicotine burning”. QUICKMIST, the comparative formulation, as Applicant explains, simply does not provide these advantages. Hence, Applicant’s finding that employing e.g. the nicotine-xanthan gum complex at a slightly basic pH results in less “nicotine burning” compared to the QUICKMIST formulation is simply not unexpected at all. On the contrary, Applicant’s results are precisely what one of ordinary skill in the art would fully expect. 
3. In contrast to Applicant’s assertion, one of ordinary skill in the art would fully expect that the nicotine-xanthan gum complex is mucoadhesive, and thus being mucoadhesive would exhibit increased residence time on the oral mucosa. Not only are gums, such as xanthan gum, well known in the art to be mucoadhesive, but Axelsson expressly discloses this fact as well (see paragraphs 0054-0055). Finally, Axelsson provides that their formulation contains e.g. 60-95 wt% water, and expressly discloses that their formulation is a liquid and is sprayed in the form of a liquid. Of course Axelsson’s liquid formulation containing 60-95 wt% water is going to have a “water-like” mouthfeel, rather than a gel like mouthfeel. It’s quite peculiar that Applicant would think that a liquid oral formulation comprising 60-95 wt% water can be patentable in the United States merely for having a “water-like” mouthfeel. Moreover, whether the liquid formulation has a “water-like” mouthfeel, and whether this “water-like” mouthfeel is “desirable”, is merely nothing more than an arbitrary and subjective criterion that cannot be formally measured, quantified, and compared.
Applicant reiterates arguments previously presented and which have previously been addressed as follows:
ii) Applicant contends that “Axelsson fails to teach or suggest said nicotine complex comprising nicotine in ionic complex with at least one mucoadhesive water-soluble anionic polymer”, that “Axelsson only teaches that nicotine may interact with the carrier…by absorbing into and/or adsorbing onto the carrier…which suggest that nicotine and the carrier are not interacting ionically to form an ionic complex, as ionic interactions involve electrostatic attraction”; and, moreover, the teachings in Axelsson in paragraphs [0121] and [0122] of “a concentration of nicotine carrier complex of at least about 2%” and “the amount of nicotine sorbed onto the carrier can range from 1%...to more than about 50% of the composition” is a “simplified calculation” which “is not applicable to ionic complexes” and that “it is known that…a monomer of xanthan gum…includes only two anionic groups which nicotine…may interact forming the ionic complex” and thus “even if we were to assume 100% complexation of nicotine to the anionic groups, xanthan gum can only ionically bind nicotine in an amount of 35% by weight of xanthan gum”. 
The Examiner, however, would like to point out the following:
1. Axelsson expressly discloses a nicotine-carrier complex, and that the carrier can be e.g. xanthan gum. Hence, Axelsson effectively discloses a nicotine-xanthan gum complex. Axelsson further expressly teaches that the nicotine-carrier complex involves nicotine e.g. adsorbing onto the carrier, and that this interaction is completely or nearly completely reversible. Hence, in stark contrast to Applicant’s assertion, and in view of the fact that xanthan gum is an anionic polymer, one of ordinary skill in the art would 
2. One of ordinary skill in the art would certainly recognize that there are only a limited number of bond types that could be present in any complex, e.g. covalent, ionic, hydrogen and hydrophobic. In the case at hand here, since the bond is readily reversible, this rules out covalent bonds. Since the xanthan gum is a charged anionic polymer and nicotine is a small molecule, this would essentially rule out hydrophobic interactions. What is left is ionic bonds and hydrogen bonds, both of which are electrostatic in nature. Applicant admits that “xanthan gum includes anionic groups which nicotine may interact forming ionic bonds”. One of ordinary skill in the art would readily recognize this fact as well, regardless of whether or not the Axelsson reference includes the precise verbatim phrase “said nicotine complex comprising nicotine in ionic complex with at least one mucoadhesive, water-soluble anionic polymer”. Applicant cannot patent or re-patent the Axelsson composition merely by devising a new phrase not expressly found verbatim in the Axelsson reference, particularly when one of ordinary skill in the art would readily recognize that this feature is present. 
3. Indeed, as Applicant points out, Axelsson expressly discloses that the nicotine-carrier complex can be present in the composition in the amount of “at least about 2%”. Axelsson expressly discloses that the carrier can be e.g. xanthan gum, and the nicotine-carrier complex amount certainly includes e.g. 2%. Again, Applicant admits that “xanthan gum includes two anionic groups which nicotine may interact forming ionic bonds”. Even assuming, arguendo, that xanthan gum only has two anionic groups that may participate in ionic bonds, multiple nicotine molecules may form an ionic bond at arguendo, the truth of Applicant’s assertion that even with “100% complexation of nicotine to the anionic groups, xanthan gum can only ionically bind nicotine in an amount of 35% by weight of xanthan gum”, a composition in which the nicotine-xanthan gum complex is present in the amount of 2% of the composition, the nicotine from the complex would thus be present in the amount of 0.52% of the composition, and the xanthan gum would be present in the amount of 1.48% of the composition. Hence, 35% of 1.48 is 0.52, and 1.48% falls within the claimed range of 0.1-1.5%.
iii) Applicant contends that “paragraphs [0054] and [0055]…only describes the use of viscosity adjusting agents to make the liquid more viscous”, that “one of ordinary skill in the art would apply the concentrations of viscosity-adjusting agents disclosed in paragraph [0081]”, that “in paragraph [0081]…Axelsson specifically states that the preferred viscosity increasing agent is glycerin” and “glycerin is the only viscosity adjusting agent disclosed in the Examples of Axelsson” and thus “Axelsson does not expressly teach a nicotine-carrier complex comprising xanthan gum”. 
The Examiner, however, would like to point out the following:
1. The entire argument is based on misinformation and flawed logic. In stark contrast to Applicant’s assertion, paragraphs [0054] and [0055] are not limited to the use of “viscosity adjusting agents to make the liquid more viscous”. Upon a more careful reading of paragraph [0054], it can be found that Axelsson is addressing several alternative embodiments, i.e. increasing viscosity, decreasing viscosity, or prolonging the time period that the liquid stays on the administration site. Again, these embodiments are presented in the alternative (i.e. “or”) and clearly the paragraph is not limited to increasing viscosity at all. In addition to the embodiment of increasing viscosity, the other two separate embodiments presented are decreasing viscosity and prolonging the time period the liquid stays on the administration site. 
2. Paragraph [0081] was never cited in the prior art rejection, because it is not applicable, nor was there ever any discussion of viscosity increasing agents in the prior art rejection. Axelsson does not even require any viscosity increasing agents at all. It’s very peculiar and puzzling why Applicant continues to argue about viscosity increasing agents. Applicant appears to have misunderstood and misconstrued both the Axelsson disclosure and the prior art rejection that has been put forth, and appears to be focusing in all the wrong places for the relevant disclosure in Axelsson. 
3. Applicant is directed to e.g. paragraphs [0112], [0121], and [0122] for Axelsson’s express disclosure of a nicotine-carrier complex, that the carrier component can be xanthan gum, and the amount of this carrier-complex in the formulation. 
iv) Applicant contends that “Axelsson does not provide a reason to select xanthan gum from the long list of carriers to use with nicotine”, that “none of the formulations in the Examples provided by Axelsson includes xanthan gum”, and thus “Axelsson does not teach or suggest a nicotine-carrier complex comprising xanthan gum as the carrier”. 
The Examiner, however, would like to point out the following:
supra, Applicant is directed to e.g. paragraphs [0112], [0121], and [0122] for Axelsson’s express disclosure of a nicotine-carrier complex, that the carrier component can be xanthan gum, and the amount of this carrier-complex in the formulation. 
2. Since Axelsson expressly discloses the nicotine-carrier complex, and expressly discloses that xanthan gum is a suitable carrier for the nicotine-carrier complex, it would no doubt be obvious for one of ordinary skill in the art to arrive at a nicotine-xanthan gum complex. This is not a patentable advance by any stretch of the imagination, but merely the work of the ordinary mechanic in the art following the express teachings of Axelsson like a recipe. 
3. Axelsson is not limited to the examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even non-preferred embodiments. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617